DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the intermediate of Formula (V)" in line 2; "the polyimide of Formula (III)" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation with heat, and the claim also recites 100-315 oC which is the narrower statement of the range/limitation.  The claim(s) are 
Claim 24 recites the limitation "The method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maktouf, L. B.; Ghorbel, I.; Afli, A.; Abid, S.; Gandini, A. Polym. Bull. 2011, 67, 1111-1122.
Regarding claims 1, 8 and 12-13:  Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122) discloses polyimides based on furanic diamines and aromatic dianhydrides [abstract], wherein imidization was performed in DMA (N,N-dimethylacetamide) at 100 oC [1114; §Synthesis of polyimides].  Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122) discloses polyimide P4 prepared from 2.5 mmol furanic diamine with R1 = R2 = CH3 and 2.5 mmol BPDA (3,3’,4,4’-biphenyltetracarboxylic acid dianhydride) [Scheme 3; Table 2, P4].  
Regarding claim 7:  Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122) discloses R1 = R2, and R2 as C5H11 [Scheme 1].
If one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be “at once envisaged.” One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962) [see MPEP 2131.02].

Claim(s) 1, 8, 10-13, 17-18, 21, 24-25 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yadav et al. “Preparation and characterization of Novel Furan-Based Polyimides”, SAMPE Conference Proceedings, May 23-26, 2016.
Regarding claims 1, 8, 10-13, 17-18, 21, and 25:  Yadav et al. discloses furan based polyimides [abstract], wherein 5,5’-methylenedifurfurylamine (DFDA), 3,3’4,4’-benzophenonetetracarboxylic dimethyl ester (BTDE), 5-norbornene-2,3-dicarboxylic acid (NE) (2NE/3.087DFDA/2.087BTDE) was reacted at room temperature in a THF/methanol solvent system [§ 2.3; Fig. 1].

    PNG
    media_image1.png
    416
    550
    media_image1.png
    Greyscale
[§ 2.3; Fig. 1].
Regarding claim 24:  Yadav et al. discloses BTDE was prepared by refluxing 3,3’4,4’-benzophenonetetracarboxylic dianhydride (BTDA) in anhydrous methanol [§ 2.3].
Regarding claim 28:  Yadav et al. discloses preparation of a polyamic acid/glass fiber composite [§ 2.4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maktouf, L. B.; Ghorbel, I.; Afli, A.; Abid, S.; Gandini, A. Polym. Bull. 2011, 67, 1111-1122 as applied to claims 1 and 12 above, respectively.
Regarding claims 2 and 4:  Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122) discloses the basic claimed polyimide [as set forth above with respect to claim 1]; wherein Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122) discloses R1 as H and R2 as C5H11 [Scheme 1].
Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122) does not specifically disclose R2 as a C8 alkyl (C8H17).  However, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979) [See MPEP 2144.09].
Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) [See MPEP 2144.09].
Regarding claims 19-21:  Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122) discloses the basic claimed polyimide [as set forth above with respect to claim 12]; wherein the polyimides have inherent viscosities of 0.048-0.095 l/g [abstract].  Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122) discloses imidization was performed in DMA (N,N-dimethylacetamide) at 100 oC [1114; §Synthesis of polyimides].
Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122) does not specifically disclose polyimides have a molecular weight of 10,000 g/mol or higher.  However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].

Claims 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maktouf, L. B.; Ghorbel, I.; Afli, A.; Abid, S.; Gandini, A. Polym. Bull. 2011, 67, 1111-1122 as applied to claim 1 above, and further in view of Skouta, M.; Lesimple, A.; Le Bigot, Y.; Delmas, M. Synth. Commun. 1994, 24, 2571-2576.
Regarding claim 3:  Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122) discloses the basic claimed polyimide [as set forth above with respect to claim 1]; wherein Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122) discloses R1 as H and R2 as C3H7 [Scheme 1].
Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122) does not disclose R2 as phenyl.  However, Skouta et al. (Synth. Commun. 1994, 24, 2571-2576) discloses difuranic diamines [abstract], wherein R1 is C3H7 or phenyl [Table I].  Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122) and Skouta et al. (Synth. Commun. 1994, 24, 2571-2576) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of difuranic diamines.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined a phenyl moiety, as taught by Skouta et al. (Synth. Commun. 1994, 24, 2571-2576) in the invention of Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122), and would have been motivated to do so since Skouta et al. (Synth. Commun. 1994, 24, 2571-2576) suggests C3H7 and phenyl as equivalent R1 moieties [Table I] [see also MPEP 2144.06].
Regarding claims 5-6:  Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122) discloses the basic claimed polyimide [as set forth above with respect to claim 1].
Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122) does not disclose tetrafuranic tetra-amines.  However, Skouta et al. (Synth. Commun. 1994, 24, 2571-2576) discloses difuranic diamines and tetrafuranic tetra-amines [abstract] of Formula (5) [pg. 2572; Table II].  Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122) and Skouta et al. (Synth. Commun. 1994, 24, 2571-2576) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of difuranic diamines.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined tetrafuranic tetra-amines of Formula (5), as taught by Skouta et al. (Synth. Commun. 1994, 24, 2571-2576) in the invention of Maktouf et al. (Polym. Bull. 2011, 67, 1111-1122), and would have been motivated to do so since Skouta et al. (Synth. Commun. 1994, 24, 2571-2576) suggests tetrafuranic tetra-amines of Formula (5) as a crosslinking agent [pg. 2572].

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. “Preparation and characterization of Novel Furan-Based Polyimides”, SAMPE Conference Proceedings, May23-26, 2016 as applied to claim 12 above.
Regarding claims 19-21:  Yadav et al. discloses the basic claimed polyimide [as set forth above with respect to claim 12]; wherein Yadav et al. discloses the imidization process is completed at 315 oC for 4h [§ 3; Fig. 2].
Yadav et al. does not specifically disclose polyimides have a molecular weight of 10,000 g/mol or higher.  However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767